Citation Nr: 1751376	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a pituitary gland tumor.

2.  Entitlement to service connection for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1960 to February 1962.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for a pituitary gland tumor and arteriosclerotic heart disease.  After a review of the evidence, the Board finds that additional evidentiary development is required prior to adjudicating the claims.

The record indicates that the appellant was awarded disability benefits by the Social Security Administration (SSA) in October 1981 as a result of mental or physical impairment and visual disturbances, which the appellant contends represented the onset of his tumor.  It appears that complete records from SSA are not currently associated with the record.  As SSA records are potentially relevant to the appellant's claims, VA has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant has submitted several opinions from his treating physician indicating that it is possible that the appellant's tumor is related to his exposure to environmental hazards during the active service to include asbestos and pentachlorophenol (PCP).  The appellant has claimed that the ships were "covered in leaking, peeling and cracked asbestos" and that PCP was also present.  

The appellant's military personnel records show that he was stationed aboard the U.S.S. Des Moines and the U.S.S. Boston.  He contends that he was exposed to asbestos and PCPs aboard these ships.  The appellant's military occupational specialty as seaman apprentice and messman would indicate that his exposure to asbestos was minimal.  The service treatment and personnel records contain no indication that the appellant was exposed to or performed duties which exposed him to asbestos or PCP.  

Nonetheless, given the possibility of minimal asbestos exposure in service by virtue of the appellant's presence aboard the U.S.S. Des Moines and Boston and the medical opinions provided by the appellant, the Board finds that a VA medical examination is necessary in connection with the claim of service connection for a pituitary gland tumor.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the SSA and obtain records relating to the appellant's award of disability benefits, as well as any medical records used in reaching that determination. 

2.  The appellant should be afforded an appropriate VA examination to determine the nature and etiology of his pituitary gland tumor.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's pituitary tumor is attributable to his active service or any incident therein, to include minimal asbestos exposure.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




